CONFESSION OF ERROR

PER CURIAM.
Appellee correctly concedes that because the trial court did not provide contemporaneous written reasons for a downward departure sentence, the sentence must be vacated and this case remanded to the trial court. At that time, the trial court may resentence the appellee within the sentencing guidelines, or allow him to withdraw his plea. Smith v. State, 598 So.2d 1063 (Fla.1992); State v. Molina, 600 So.2d 41 (Fla. 3d DCA 1992), appeal dismissed, 614 So.2d 503 (Fla.1993).
Sentence vacated and remanded for further proceedings.